Case 1:99-cr-00053-LAK Document 48 Filed 03/23/21 Page 1 of 1

 

 

“=u SDNY

 

 

 

 

UCUMENT
UNITED STATES DISTRICT COURT -LECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK ocr
UNITED STATES OF AMERICA, | DATE FILED:_3/23 | 2624
-against- . 99-cr-0053 (LAK)

MIGUEL NUNEZ,

Defendant.

ORDER

Lewis A. KAPLAN, District Judge.

Defendant’s motion for compassionate release is denied on the alternative, and
independently sufficient, grounds that he has not demonstrated extraordinary and compelling
circumstances warranting relief and that relief would be inconsistent with the Section 3553 factors,
substantially for the reasons set forth by the government. There is no occasion to consider the
government’s exhaustion of administrative remedies argument,

SO ORDERED.

Dated: March 23, 2021 f. dV,

United States District Judge

 
